Case 8:19-cr-00061-JVS Document 14 Filed 04/04/19 Page 1 of 2 Page ID #:252

     AO 98(Rev, 12f]1) Appoar~ce Bond



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                        5outhem      District of New York                                    ~~ ~ ~       ~ ~.~
                                                                                                                                            I I, ~   ~Ml
                       United States of America                            ~
                                  V,                                       )
                                                                                                   19M2969
                        MICHAEL AVENATTI                                    ~
                                Defendant

                                                             APPEARANCE BOND

                                                      Defendant's Agreement
   I,                   MICHAEL AVENATTI                           (defe,rdanq, agree t4 follow every order ofthis covet, or any
   court that considers this case, and I fiuther agree that this bond may be forfeited ifI fail:
             (~)to appear far court proceedings;
             (~)if convicted, to surrender to serve a sentence that the court may impose, or                                ~~'~'
             (~)to comply with al] conditions set forth in the Order Setting Conditions ofRelease.                             -  yr,
                                                                                                                        .~`~:,-
                                                                                                                       c
                                                            Type of Bond                                                  r _`
   (~)(1) This is a personal recognizance bond.                                                                                   1                   .,,,
                                                                                                                          c       ~                   ~"'
   (~ J (2) This is an unsecured bond of$                300,000                                                                    ~.?i= ~           Q
                                                                                                                                     n -~
   (❑){3) This is a secured bond of$                                                    ,secured by:                                 ~a
                                                                                                                                    .;.~~ D
          (Q){a) $                                       ,in cash deposited with the court.

          (Q)(b) the agreement ofthe defendant and each surety to forfeit the following cash or other pmperiy
                  (describe the casA or other p~aperty, including claims on ft —such as a lien, mortgage, or loan — arrd attach proofof
                    ownership and value):



                   Ifthis bond is secured by real property, documents to protect the secured interest may be filed of record.

          (Q) {C) a b811 bOtld wltll S SO1vCiit safety (at[ach a Copy ofthe barl bond or describe it and identify
                                                                                                                  the sureryJ:




                                                     Forfeiture or Release ofthe Bond

   Forfeiture ofthe Bonn. This appearance bond may be forfeited :fthe defendant does not comply with the above
   agreement. The court may immediately order the amount of the bond surrendered to the ilnited States, including the
   security for the bond, ifthe defendant does not comply with the agreement At the request ofthe United States, the court
   may order ajudgment offorfeihue against the defendant and each surety for the entire amount ofthe bond,including
   interest and costs.




         ~~c 66`3 C~
        %~,~~
Case 8:19-cr-00061-JVS Document 14 Filed 04/04/19 Page 2 of 2 Page ID #:253

                                                                                                                              P~e2
    AO 9$(Rev. 12/]I) Appearance Bond



    Release ofthe Bond The court may order this appearance bond ended at any time. This bond wil] be satisfied and the
    security will be released when either.(1)the defendant is found not guilty on all charges, or(2} the defendant reports to
    serve a sentence.

                                                              Declarations
    Ownership ofthe Property. T, the defendant —and each surety —declare under penalty of perjury that:
            (1)      all owneis ofthe property securing this appearance bond are included on the bond;
            (2)      the property is not subject to claims, except as described above; and
            (3)      I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
             while this appearance bond is in eff~t,
    Acceptance. I, the defendant —and each surety —have read this appearance bond and have either read all[he conditions of
    release set by the court or had them explained to me. I agree to this Appearance Bond.




    I, the defendant —and each surety —declare under penalty~o
                                                           ~his i ormation is hve. (See 28 U.S.C.§ 1746.)

    Date:       3/25/19                                                                  MICHAEL AVENATTI
                                                                                           Defendant's signature



                   Surery/properryowner—printed name                         F,   Surcry/property   er—sfgnaturepnd hte
                   i~                      ~              •

                   5wety/property owner —printed name                             Suretya/properly rnvner — signahme~date           ~~




                   Surery/property mutter —printed name                           Surely/property owner—sigrwfure and date




                                                                    CLERK OF


   Date: 3/25/19
                                                                                                        Deputy C/erk-

   Approved.

   Date:       3I25f19
                                                                        AUSA sigroature—ROBERT




2!3 ~iqy- CGS3
